[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION RE: EMANCIPATION OF MINOR (144.5) DATED MAY 22, 1989
The court denies this motion since the plaintiff has CT Page 981 failed to sustain her burden of proof that there was a substancial change of circumstances not contemplated by the parties since she is seeking the modification of an unallocated order. The wife has introduced no evidence to establish that on the son's reaching the age of majority or death that an modification in payment should take place. See other decisions of even date for further reasons.
Accordingly, the motion is denied.
EDWARD R. KARAZIN, JR., JUDGE